707 N.W.2d 352 (2005)
474 Mich. 988
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
John Michael CADARETTE, Defendant-Appellant.
Docket No. 128755, COA No. 260890.
Supreme Court of Michigan.
December 28, 2005.
On order of the Court, the application for leave to appeal the April 15, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether defendant must be given the opportunity to withdraw his plea for failure of the Genesee Circuit Court to honor a sentence agreement under People v. Cobbs, 443 Mich. 276, 505 N.W.2d 208 (1993). In all other respects leave to appeal is DENIED.
We do not retain jurisdiction.